Citation Nr: 0006521	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-13 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to reimbursement of medical expenses for the 
costs of private hospital care rendered on August 25, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from January 1946 to 
February 1947.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the benefit sought 
on appeal.  


FINDINGS OF FACT

1.  The veteran is currently assigned a total disability 
rating for service-connected schizophrenic reaction, chronic, 
undifferentiated type.

2.  On August 25, 1997, the veteran underwent cataract 
surgery in the left eye, at the Greenville Hospital System.  

3.  Payment or reimbursement of the August 1997 hospital care 
at Greenville Hospital was not authorized by the VA prior to 
the surgery.

4.  The unauthorized medical care was not for an adjudicated 
service-connected disability, or for a nonservice-connected 
disability associated with and held to have aggravated an 
adjudicated service-connected disability, and the veteran was 
not a participant in a rehabilitation program under Chapter 
31 of Title 38, United States Code.

5.  The veteran's August 1997 surgery was not a medical 
emergency of such nature that delay would have been hazardous 
to life or health.

6.  The evidence does not reflect that VA or other Federal 
facilities were not feasibly available, and that an attempt 
to use them beforehand would not have been reasonable, sound, 
wise, or practical.



CONCLUSION OF LAW

The criteria for reimbursement or payment for the costs of 
private hospital care rendered on August 25, 1997, have not 
been met.  38 U.S.C.A. §§ 1703, 1728, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 17.52, 17.54, 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the present appeal, the veteran is claiming entitlement to 
reimbursement of private medical expenses incurred for 
surgery at the Greenville Hospital System on August 25, 1997.  
He maintains the he had to undergo emergency treatment for a 
cataract in his left eye, and that he was unable to travel to 
the closest VA hospital. In short, the veteran requests 
reimbursement for the portions of his medical bills that were 
not covered by Medicare.  The Board has reviewed the 
veteran's claim in light of the applicable laws and 
regulations described below, but finds that there is no legal 
basis for the veteran's claim, and the appeal must be denied.

The law provides, in pertinent part, that when VA facilities 
are not capable of furnishing the care or services required, 
the Secretary, as authorized under 38 U.S.C.A. § 1710, may 
contract with non-VA facilities in order to furnish hospital 
care for the following:  for a veteran for the treatment of a 
service-connected disability; for a disability for which a 
veteran was discharged or released from the active military, 
naval, or air service; for a disability of a veteran who has 
a total disability permanent in nature from a service-
connected disability; and for medical emergencies that pose a 
threat to the life or health of a veteran who is receiving 
medical services in a VA facility or nursing home care under 
section 1720.  38 U.S.C.A. §§ 1703(a), 1728(a) (West 1991 & 
Supp. 1999); 38 C.F.R. § 17.52(a)(1) (1999).  The admission 
of a veteran to a non-VA hospital at the expense of VA must 
be authorized in advance.  38 C.F.R. § 17.54.   

Moreover, in the case of veterans who are entitled to VA care 
but are forced to obtain treatment at a non-VA facility, the 
Secretary may, under certain circumstances, reimburse 
veterans for the reasonable value of such care or services 
for which such veterans have made payment.  38 U.S.C.A. 
§ 1728(a).  However, such reimbursement is only available 
where:  (1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care or services were rendered to 
a veteran in need thereof for an adjudicated service-
connected disability, for a nonservice-connected disability 
associated with and held to be aggravating a service-
connected disability, for any disability of a veteran who has 
a total disability permanent in nature from a service-
connected disability, or for any illness or injury in the 
case of a veteran who is participating in a rehabilitation 
program under Chapter 31 of Title 38, United States Code and 
who meets other criteria; and (3) VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand would not have been reasonable, sound, wise, 
or practical.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that all three of the foregoing statutory 
requirements must be met before reimbursement can be 
authorized.  Malone v. Gober, 10 Vet. App. 539, 542 (1997).

Initially, the Board notes that the veteran does not contend, 
nor does the record reflect otherwise, that prior to the 
surgery at issue in this appeal the VA contracted with 
Greenville Hospital and authorized them to provide care for 
the veteran at the VA's expense.  Thus, the provisions of 
38 U.S.C.A. § 1703 are not applicable in this appeal, and the 
Board will examine whether the veteran satisfied the criteria 
under 38 U.S.C.A. § 1728. 

A review of the record reveals that pursuant to an April 1974 
rating decision, the veteran was awarded a total disability 
rating for his service-connected schizophrenic reaction, 
chronic, undifferentiated type.  

In August 1997, the veteran underwent cataract surgery in his 
left eye, at the Greenville Hospital System.  In the 
preoperative assessment, it was noted that the veteran had an 
operable and symptomatic cataract in his left eye.  It was 
further noted that alternative therapies had been explained 
to the veteran, which included "no surgery, risks of 
surgery."  Additionally, it was noted that "[p]rocedure 
electives have also been discussed, which include spectacles, 
contact lenses, and intraocular lenses."

In January 1998, the veteran's private medical treatment 
records from his surgery in August 1997 were reviewed by a VA 
examiner, who denied the veteran's claim for reimbursement of 
unauthorized medical care for the following reasons:  the 
surgery was for a nonservice-connected condition; the surgery 
was for a condition that was unrelated to the veteran's 
service-connected disability; the surgery was not an 
emergency, and; a VA facility was available.  In short, the 
VA examiner denied the veteran's claim on the basis that the 
surgery was elective, and there was VA care available.  

According to a statement submitted by the veteran's 
representative in July 1998, the veteran was under the 
assumption that the cataract surgery was an emergency.  The 
veteran claims that he was told by the Department of Motor 
Vehicles that he would lose his driver's license, and he 
needed a driver's license to retain his employment.  He 
maintains that he was told by the VA that there would be a 
three to six month wait just to be seen at the eye clinic, 
and probably another three to six month wait if surgery was 
necessary.  In short, the veteran felt that the surgery was 
an emergency because if he had no sight correction, he would 
lose his license, and if he lost his license he would lose 
his job.  

In light of the foregoing evidence of record, the Board 
concludes that the veteran does not meet all the criteria 
under 38 U.S.C.A. § 1728(a).  In that regard, the Board 
acknowledges the veteran's contention that the left cataract 
surgery was an emergency, in that he risked losing his job if 
he did not get the surgery.  However, 38 U.S.C.A. 
§ 1728(a)(1) contemplates "a medical emergency of such 
nature that delay would have been hazardous to life and 
health."  38 U.S.C.A. § 1728(a)(1).  In the present case, 
although the surgery may have been an emergency to the 
veteran, as he did not want to lose his job, the evidence 
does not reflect that the surgery was necessary to cure a 
life-threatening condition.  Rather, as noted above, the 
veteran was offered alternatives to surgery, such as no 
surgery, spectacles, and contact lenses.  Moreover, the VA 
examiner who reviewed the veteran's records in January 1998, 
concluded that the surgery was not an emergency, but was 
elective.  Based on the foregoing, the Board finds no 
evidence that the veteran's left eye cataract surgery was an 
emergency, within the meaning of 38 U.S.C.A. § 1728(a)(1).  
See also 38 C.F.R. § 20.101(b) (medical determinations, such 
as determinations of the need for an appropriateness of 
specific types of medical care and treatment for an 
individual, are not adjudicative matters, and are beyond the 
Board's jurisdiction). 

Additionally, the record reveals, and the veteran admits, 
that a VA facility was available for treatment.  38 U.S.C.A. 
§ 1728(a)(3).  The Board acknowledges the veteran's 
contention that he didn't want to wait the length of time 
necessary for treatment.  However, in any event, the 
veteran's claim must fail because the Court has indicated 
that all three requirements set forth in 38 U.S.C.A. 
§ 1728(a) must be met before reimbursement can be authorized.  
See Malone, 10 Vet. App. at 542.  Therefore, in the absence 
of evidence that the veteran's August 25, 1997 left eye 
cataract surgery was an emergency, within the meaning of 
38 U.S.C.A. § 1728(a), the veteran's claim must fail.  
38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  

In conclusion, for the reasons set forth above, the Board 
finds that there is no legal basis to reimburse the veteran 
for unpaid medical expenses incurred for private hospital 
care rendered on August 25, 1997, and the appeal is denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (in the 
absence of legal merit, the appeal must be denied based on a 
lack of entitlement under the law).  


ORDER
 
Reimbursement or payment of medical expenses for the costs of 
private hospital care rendered on August 25, 1997, is denied.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

